                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHESTER W. CASSELL and         :
JANICE CASSELL, h/w,           :
          Plaintiffs           :                           No. 1:21-cv-00499
                               :
     v.                        :                           (Judge Kane)
                               :
DAVID LITTLE d/b/a             :
PAVEMASTERS, CNH INDUSTRIAL    :
AMERICA LLL d/b/a CASE and     :
CASE CONSTRUCTION, and         :
GROFF TRACTOR & EQUIPMENT LLC, :
          Defendants           :

                                            ORDER

       AND NOW, on this 7th day of May 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT Plaintiffs Chester W. Cassell and Janice

Cassell (“Plaintiffs”)’s motion to remand (Doc. No. 3) is GRANTED in part and DENIED in

part, as follows:

       1.      Plaintiffs’ motion is GRANTED insofar as the Clerk of Court is directed to
               REMAND the above-captioned case to the Court of Common Pleas of Dauphin
               County, Pennsylvania, and to CLOSE the case; and

       2.      Plaintiffs’ motion is DENIED as to the request for an award of costs and fees.

                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
